UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 25, 2011 FSB Community Bankshares, Inc. (Exact Name of Registrant as Specified in its Charter) United States 000-52751 74-3164710 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 45 South Main Street, Fairport, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(585) 223-9080 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On May 25, 2011, FSB Community Bankshares, Inc. (the “Company”) held its Annual Meeting of Stockholders.At the Annual Meeting, stockholders considered the election of directors and the ratification of independent registered public accountants.A breakdown of the votes cast is set forth below. 1. The election of directors For Withheld Gary Lindsay Terence O’Neil Lowell Twitchell 2. The ratification of the appointment of ParenteBeard LLC as the Company’s independent registered public accounting firm for the year ending December 31, 2011. For Abstain Against 0 Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired.Not Applicable. (b) Pro Forma Financial Information.Not Applicable. (c) Shell Company Transactions.Not Applicable. (d) Exhibits.None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FSB COMMUNITY BANKSHARES, INC. Date:May 31, 2011 By: /s/ Kevin D. Maroney Kevin D. Maroney Chief Financial Officer
